             Case 20-10343-LSS         Doc 2090       Filed 02/05/21      Page 1 of 20




                   IN THE UNITED STATES BANKRUPTCY COURT
                        FOR THE DISTRICT OF DELAWARE


In re:                                            Chapter 11

BOY SCOUTS OF AMERICA AND                         Case No. 20-10343 (LSS)
DELAWARE BSA, LLC,1
                                                  Jointly Administered
                       Debtors.
                                                  Hearing Date: Feb. 17, 2021 at 10:00 a.m. (ET)
                                                  Obj. Deadline: Feb. 5, 2021 at 4:00 p.m. (ET)



             NAPOLI SHKOLNIK PLLC’S OPPOSITION TO HARTFORD
          AND CENTURY’S MOTIONS FOR (1) AN ORDER(I) AUTHORIZING
         CERTAIN RULE 2004 DISCOVERY AND (II) GRANTING LEAVE FROM
          LOCAL RULE 3007-1(f) TO PERMIT THE FILING OF SUBSTANTIVE
         OMNIBUS OBJECTIONS AND (2) INSURERS’ MOTION FOR AN ORDER
         AUTHORIZING RULE 2004 DISCOVERY CERTAIN PROOFS OF CLAIM

         Napoli Shkolnik PLLC (“Napoli”), hereby opposes Hartford Accident and Indemnity

Company, First State Insurance Company and Twin City Fire Insurance Company’s

(collectively, “Hartford”), and Century Indemnity Company, as successor to CCI Insurance

Company, as successor to Insurance Company of North America and Indemnity Insurance

Company of North America’s (“Century”) (Hartford and Century collectively referred to as the

“Insurers”) motions (1) For An Order (i) Authorizing Certain Rule 2004 Discovery And (ii)

Granting Leave From Local Rule 3007-1(F) To Permit the Filing of Substantive Omnibus

Objections (See ECF, Dkt. No. 1972) and (2) Insurers’ Motion for an Order Authorizing Rule

2004 Discovery Certain Proofs of Claim (See ECF, Dkt. No. 1974). Napoli joins in the response

of the Coalition of Abused Scouts for Justice (the “Coalition”); yet, responds here regarding

specific false statements, grossly misleading allegations, and outright fabrications by the Insurers

specific to Napoli. In support of this opposition Napoli states the following:




                                                ‐1-
             Case 20-10343-LSS         Doc 2090      Filed 02/05/21    Page 2 of 20




                               PRELIMINARY STATEMENT

       1.      The Insurers’ Motions falsely claim that there are instances of “outright fraud”

regarding the filing of Proof of Claim forms filed by certain firms. See ECF, Dkt. No. 1972, at 5.

While veiled under a request for 2004 discovery, the two Motions are littered with poorly

researched personal attacks designed to harass abuse victims and their counsel and delay the

implementation of a reorganization plan. Including the Napoli firm’s filings in this broad-based

ad hominin attack pushes the credibility of these movants beyond cavil bordering on the absurd.

       2.      The overwhelming majority of the Insurers’ two Motions is not related to and/or

entirely false with regard to Napoli; therefore, Napoli requests that the 2004 discovery requests

be denied with regard to the Napoli firm, or in the alternative, the discovery sought be

significantly limited.

       3.      First, the Insurers attempt to rehash their efforts to limit attorney advertising, a

matter previously ruled upon against the movants by the Court. (See ECF, Dkt. No. 1972, at 4).

The Court has already ruled on this issue. See ECF, Dkt. No. 1331. Further, to highlight the

absurdity of including Napoli in these portions of the movants’ papers, we must remind the

Insurers that Napoli had voluntarily removed advertising statements concerning the potential size

of a victim’s compensation fund even prior to the Court’s September 9, 2020 hearing on the

issue. See id. at 7. Moreover, the Court’s ruling also stated that Napoli would not be required to

include the Claims and Noticing Agent’s Website on the television advertisement or firm’s

website. See id. at 7, fn. 4. The fact that Napoli had a television advertisement is simply not

evidence of any fraudulent behavior.

       4.      Second, the Insurers invent that it was the Coalition’s—and by implication

Napoli’s goal as well—to gain “numerical superiority” through the filing of fraudulent Proofs of



                                               ‐2-
               Case 20-10343-LSS              Doc 2090        Filed 02/05/21         Page 3 of 20




Claims. See ECF, Dkt. 1974, at 7-8. This statement is inapplicable to Napoli. The Napoli firm is

merely a member of the Coalition ad hoc committee. Napoli is not a member of any advertising

group, victims abuse advertising cooperative, and did not coordinate its advertising or filing of

claims with other Coalition firms, nor is that the purpose of the Coalition. Further, there is no

evidence presented that Napoli has ever had any business dealing with, consulted with,

coordinated with, or even knows attorney Tim Kosnoff. See ECF, Dkt. 1974, at 7-8. Nor has

Napoli coordinated efforts to retain clients with other Coalition members or jointly participated

in advertising or the filing of claims. See id. As it relates to Napoli and its clients, its efforts

related to advertising and retaining clients were done independently of other Coalition law

firms.1

          5.      Third, the Insurers assert that Napoli was a part of what they refer to as a “claim-

mining operation.” See ECF, Dkt. No. 1972 at 2. First, it is not even clear what “claim-mining”

is in this context. If it means retaining sexually abused men who needed counsel to pursue claims

against the Boy Scouts and any other predator, then that is true. If it means something nefarious,

then the Insurers are flat wrong. Napoli did not engage in any activity it would classify as a

“claim-mining operation.” Napoli simply advertised that it is willing to represent victims in cases

against the Boy Scouts of America and retained clients who indicated they suffered sexual abuse

at the hands of predators kept in place by the Boy Scouts of America and its affiliates.

          6.      Fourth, Insurers falsely claim that Napoli used “claim-aggregators” to file claims

on Napoli’s behalf. See ECF, Dkt. 1974, at 12-15. This is simply untrue with respect to Napoli.

Napoli did not use any outside service in the act of filing claims, and despite the claims made by


          1
            To the extent the Insurers hang their hat on the fact that this firm may have engaged the same advertising
agency to produce a television commercial is not surprising since CAMG is the “The Largest, Fully-Integrated
Marketing Agency Dedicated to Law Firms.” See CONSUMER ATTORNEY MARKETING GROUP HOMEPAGE (available
at https://www.camginc.com/) (last accessed Feb. 4, 2021). Advertising is not evidence of fraud.

                                                        ‐3-
              Case 20-10343-LSS        Doc 2090      Filed 02/05/21    Page 4 of 20




Insurers, they present no evidence to the contrary. See id. The Napoli firm filed all Proofs of

Claim through its internal efforts.

         7.     Fifth, the Insurers’ claim that certain firms used money loaned from hedge-funds

to fund their advertising. See ECF, Dkt. 1974, at 8-9. Again, there is no evidence that Napoli

engaged in this practice. See id. Even though it is unclear from Insurers’ motion what if anything

is improper in doing so, Napoli nevertheless denies any notion that it is in any way related to the

hedge funds listed in the motion to fund the advertisement of claims or the filing of claims. See

id. Again, this is another use of a broad-based attack with absolutely no basis to connect Napoli

to it.

         8.     Sixth, the Insurers’ Motions included both significant errors and baseless ad

hominem attacks on the attorneys personally. For example, the Insurers’ motion states that

Joseph Napoli signed claim forms allegedly for the Napoli firm. This statement is false:

         One lawyer, Joseph Napoli, did not even sign the forms, instead using the “/s/”
         symbol. [citation omitted]

See ECF, Dkt. No. 1972 at 8. It appears that the Insurers have simply fabricated this fact to

harass Paul Napoli’s father, Joseph Napoli, who happens to be a lawyer also employed with the

Napoli firm. The insurers have not cited to a single claim form signed by Joseph Napoli. See id.

In fact, the declarations the Insurers cited to in support of that sentence do not mention “Joseph

Napoli” even once. See Declaration of Paul J. Hinton (“Hinton Decl.”) ¶ 13, filed Jan. 22, 2021

by Century; Declaration of Erich J. Speckin (“Speckin Decl.”) ¶ 14, filed Jan. 22, 2012 by

Century. There is simply no evidence that Joseph Napoli signed a single claim form, nor could

there be. This bizarre effort to harass family members of counsel must not be lost on the Court.

         9.     The Insurers further try to distract from relevant issues in the bankruptcy stating

“[Napoli] has previously been accused of misconduct by his former law partner.” See ECF, Dkt.

                                               ‐4-
             Case 20-10343-LSS         Doc 2090      Filed 02/05/21     Page 5 of 20




1974, at fn. 38. This is an intentional misrepresentation because the Insurers cite to the very case

that ultimately found that there was no misconduct on the part of Paul Napoli. Compare id. with

Napoli v. Bern, 2019 NY Slip Op 04043, ¶ 1, 172 A.D.3d 592, 592-93, 98 N.Y.S.3d 832, 832

(1st Dep’t, 2019). Either the Insurers selectively sorted through a case that exonerated Paul

Napoli or they failed to accurately represent this information to the Court. This type of conduct

should warrant sanctions.

       10.     Seventh, the Insurer’s intentionally misrepresented the number of claims Napoli

has filed and omit entirely the number of claims amended. The Insurers allege the Napoli firm

has filed “1,750 POCs.” See ECF, Dkt. 1974, at fn. 38. The Insurers further claim that in the days

leading up to the bar date Napoli filed “over 400 [proof of] claim forms [that] were largely blank

(i.e., they had one, two, or no words and one, two, or no checkboxes completed in Parts 3, 4, 5,

and 6) except for the claimant’s and lawyer’s name and address.” ECF, Dkt. 1974, at. 11.

       11.     Although the Insurers certainly have access to information showing how many of

the claims by Napoli are amendments rather than originals, they intentionally omitted that. The

Insurers’ claim that Napoli filed “1,750 POCs” is deliberately misleading. In actuality, Napoli

only represents approximately 1,312 claimants. See id. Thus, in citing to the larger numbers, the

Insurers are seeking to conceal that of those 400 of the “largely blank” Proof of Claims filed by

Napoli, most have since been amended and are now complete and bear the claimants’ signatures.

The reason for the Insurers’ deception is obvious. Clearly, the claims filed by Napoli were not

“outright fraud” because most have been since amended.

       12.     Perhaps the Motions’ most pernicious falsehood is that “Hartford and Century are

prepared to be constructive.” See ECF, Dkt. No. 1972 at 2. This could not be further from the

truth. Hartford and Century are purposefully skewing the confidential data to create the



                                               ‐5-
                 Case 20-10343-LSS             Doc 2090    Filed 02/05/21   Page 6 of 20




appearance of impropriety to thwart the objective of reaching a global settlement with abuse

victims. If the Insurers were being constructive, they would have properly engaged in a meet and

confer with Napoli directly in preparation of this motion. Although the Insurers did contact the

Coalition, Napoli is not represented by the Coalition. Even through the Coalition, it appears the

only effort to meet and confer was to ask if we would accept 2004 discovery. See ECF, Dkt. No.

1974.

                                      JURISDICTION AND VENUE

          13.      The United States Bankruptcy Court for the District of Delaware (the “Court”)

has jurisdiction over this matter pursuant to 28 U.S.C. §§ 157 and 1334 and the Amended

Standing Order of Reference from the United States District Court for the District of Delaware,

dated February 29, 2012.

          14.      Venue is proper pursuant to 28 U.S.C. §§ 1408 and 1409.

          15.      The bases for the relief requested herein are Section 502 of the Bankruptcy Code,

11 U.S.C. § 502, Rules 2004 and 3007 of the Federal Rules of Bankruptcy Procedure (the

“Bankruptcy Rules”), and Local Rules 1001-1, 2004-1 and 3007-1.

                                              RELIEF REQUESTED

          16.      Napoli respectfully requests deny the 2004 discovery request on the Napoli firm,

its agents, and/or its clients.

          17.      Further, Napoli respectively requests that if such discovery is allowed, it be

limited to one interrogatory of no more than five (5) questions directed to the twenty-two

claimants2 represented by Napoli identified by the Insurers who have a Proof of Claim form

signed by an attorney and have not yet amended their case. Should said Claimants (i) have

already had the Proof of Claim form bear the claimant’s signature, (ii) have since amended their

    2
        See generally ECF, Dkt. No. 1972-3.

                                                     ‐6-
               Case 20-10343-LSS              Doc 2090         Filed 02/05/21        Page 7 of 20




Proof of Claim, (iii) have granted express or implied permission for Napoli to sign a Proof of

Claim on the claimant’s behalf, or (iv) have otherwise abandoned their claim, the Insurers’

request should be rendered moot.

                                   BASIS FOR RELIEF REQUESTED

         18.      Bankruptcy Rule 2004 is broad, but its deployment is always a matter of the

Court’s discretion. See Imerys Talc America, Case No. 19-10289 (LSS) (Bankr. D. Del. July 24,

2019) (“Rule 2004 is discretionary.”).

         19.      “[Rule 2004] requires a balancing of the competing interests of the parties,

weighing the relevance of and necessity of the information sought by examination.” In re

Millennium Lab Holdings II, LLC, 562 B.R. 614, 626 (Bankr. D. Del. 2016) (quotation omitted).

Courts exercise discretion to deny or limit overbroad, unduly burdensome, or harassing Rule

2004 discovery requests.3 “Rule 2004 is not available to creditors seeking to use this section to

deal with their special problems.” Millennium Lab Holdings II, 562 B.R. at 626-27.

    A. The Insurers Lack Standing to Request 2004 Discovery from Claimants
       Represented by Napoli

         20.      Napoli joins in the response of the Coalition filed concurrently with Napoli’s

Opposition.

         21.      Under Third Circuit case law, the Insurers are not a proper party in interest to file

claim objections or seek discovery from tort victims. See, e.g., In re Combustion Engineering,

Inc., 391 F.3d 190, 218 (3d Cir. 2004) (held the debtor’s insurers lacked standing to challenge an

order confirming a chapter 11 plan calling on them to fund an asbestos trust because the plan was

    3
          See In re Mathews, No. 18-MC-153-LPS, 2018 WL 5024167, at *3 (D. Del. Oct. 17, 2018) (quashing
harassing subpoenas under Rule 2004); In re Washington Mut., Inc., 408 B.R. 45, 50 (Bankr. D. Del. 2009) (“There
are, however, limits to the use of Rule 2004 examinations. . .[i]t may not be used for ‘purposes of abuse or
harassment and it cannot stray into matters which are not relevant to the basic inquiry.) (citations omitted); Mattera,
2007 WL 1813763, at *2 (“Moreover, the expansive nature of Rule 2004 should not be permitted to exact prejudice
or injustice on the subpoenaed party.”)

                                                         ‐7-
               Case 20-10343-LSS        Doc 2090       Filed 02/05/21     Page 8 of 20




insurance neutral); but see In re Global Industries Technologies, Inc., 645 F.3d 201, 212 (3d Cir.

2011).

         22.    First, if the parties do get to plan confirmation and the plan is not insurance

neutral, then Hartford and Century may argue they have standing and the right to object under

Global Industries. They will likely seek discovery in connection with such a proceeding. Under

Bankruptcy Rule 3020(b), an objection to the confirmation of a chapter 11 plan is a contested

matter. Until then, discovery under Bankruptcy Rule 2004 is inappropriate. See Imerys Talc

America, Case No. 19-10289 (LSS) (Bankr. D. Del. July 24, 2019).

         23.    Second, the Insurers only have standing to object and be heard on matters that

materially impact their rights. Global Industries did not purport to overrule Combustion

Engineering. The law remains that a debtor’s insurers do not have general standing and a right

to be heard on all matters. What the Insurers are seeking to accomplish here—the free-ranging

right to conduct discovery and engage in pre-confirmation claim litigation with tort victims—has

never been done before and would be inconsistent with the limited role that a debtor’s insurer

should play in a Chapter 11 proceeding.

         24.    Finally, if the Insurers contend that they are parties in interest with a general right

to be heard as creditors, which would be atypical, their status as creditor should be substantiated

as a threshold matter.       Hartford asserts “contingent/unliquidated” claims for “insurance

coverage.” Century asserts “contingent/unliquidated” claims for “liability policy and related

agreements.” The addendum Century attached to its claims further alleges that Century may

have claims for “contribution.” The Insurers’ alleged claims are maybe subject to disallowance

under section 502(e) of the Bankruptcy Code. If so, they demonstrate nothing more than insurers

that lack standing.



                                                 ‐8-
             Case 20-10343-LSS          Doc 2090      Filed 02/05/21     Page 9 of 20




   B. Napoli’s Actions Surround the Filing of Proofs of Claim are Consistent with the
      Legal Requirement

   1. Napoli complied with all applicable rules regarding the manner in which Proof of Claims
      were filed.

       25.     The Bankruptcy Rules permit attorneys to sign proofs of claim. See FED. R.

BANKR. P. 3001(b) & 9009(a). The pertinent rule states “[a] proof of claim shall be executed by

the creditor or the creditor’s authorized agent except as provided in Rules 3004 and 3005.” See

FED. R. BANKR. P. 3001(b). The two exceptions are not pertinent to the instant motions. Rule

3004 concerns the filing of claims by a debtor or trustee. See FED. R. BANKR. P. 3004. Rule 3005

concerns the filing of a late claim and its acceptance and/or rejection by a guarantor, surety,

indorser, or other co-debtor. See FED. R. BANKR. P. 3005.

       26.     The Local Rules also permit an attorney to sign a Proof of Claim with an

electronic signature. See Local Rule 9011-4(b). Specifically, the Local Rules permit the use of an

electronic “/s/” format for attorney signature. See id. The pertinent rule states the following:

       Any motion, pleading or other document requiring a signature that is
       electronically filed by a registered CM/ECF user must be filed as either (a) a
       document containing the signature of the person(s) signing said document or (b) a
       document displaying the name of the person(s) signing said document,
       preceded by an "/s/" ("electronic signature") and typed in the space where
       the signature would otherwise appear (e.g., "/s/ Jane Doe"). The electronic
       signature of the person on the document electronically filed shall constitute the
       signature of that person for purposes of Fed. R. Bankr. P. 9011, and the use of a
       person's password to file a document electronically shall not constitute the
       signature of, or a representation to the court by, the person whose password is
       used for such electronic filing for purposes of Fed. R. Bankr. P. 9011. In the
       absence of a signature on a document electronically filed, the CM/ECF password
       used to file the document shall constitute a signature for purposes of Fed. R.
       Bankr. P. 9011.

See id. (emphasis added).

       27.     Regarding the use and manner of attorney signatures, the Insurers inappropriately

accuse Napoli of conduct that is expressly permitted under the Bankruptcy Rules and Local


                                                ‐9-
             Case 20-10343-LSS        Doc 2090     Filed 02/05/21      Page 10 of 20




Rules. The Insurers’ main contention regarding Napoli is that the Napoli firm signed Proof of

Claim forms that were “largely blank” with the exception of basic information identifying the

victim (e.g. name, address, contact information, and social security number) and the law firm’s

information. See ECF, Dkt. 1974, at 11.

       28.     As discussed, Napoli executed and filed Proof of Claim forms with the identifying

information of the claimant to preserve the claim. Since the bar date, Napoli has filed Amended

Proof of Claims for most of these cases. The majority of the Amended Proof of Claims filed by

Napoli are now complete and bear the claimants’ signatures. Nevertheless, the initial filing of the

claims objected to by the Insurers was proper under FED. R. BANKR. P. 3001(b) & 9009(a) and

Local Rule 9011-4(b).

   2. Napoli sufficiently investigated the cases as required by the applicable rules and the
      Insurers failed to establish anything to the contrary.

       29.     In handling any manner before a court, attorneys have a general duty to not

misrepresent information to the Court. The following rule concerns attorney representations:

       (b) Representations to the court. By presenting to the court (whether by signing,
       filing, submitting, or later advocating) a petition, pleading, written motion, or
       other paper, an attorney or unrepresented party is certifying that to the best of the
       person’s knowledge, information, and belief, formed after an inquiry reasonable
       under the circumstances[,]—

       (1)     it is not being presented for any improper purpose, such as to harass or to
               cause unnecessary delay or needless increase in the cost of litigation;

       (2)     the claims, defenses, and other legal contentions therein are warranted by
               existing law or by a nonfrivolous argument for the extension,
               modification, or reversal of existing law or the establishment of new law;

       (3)     the allegations and other factual contentions have evidentiary support or,
               if specifically so identified, are likely to have evidentiary support after
               a reasonable opportunity for further investigation or discovery; and




                                              ‐ 10 -
              Case 20-10343-LSS          Doc 2090       Filed 02/05/21      Page 11 of 20




        (4)     the denials of factual contentions are warranted on the evidence or, if
                specifically so identified, are reasonably based on a lack of information or
                belief.

FED. R. BANKR. P. 9011 (b) (emphasis added).

        30.     Similarly, ABA Model Rules of Professional Conduct 3.3 imposes similar general

obligations for attorneys. The rule requires that a lawyer shall not knowingly:

        (1) make a false statement of fact or law to a tribunal or fail to correct a false
        statement of material fact or law previously made to the tribunal by the lawyer;

        (2) fail to disclose to the tribunal legal authority in the controlling jurisdiction
        known to the lawyer to be directly adverse to the position of the client and not
        disclosed by opposing counsel; or

        (3) offer evidence that the lawyer knows to be false. If a lawyer, the lawyer’s
        client, or a witness called by the lawyer, has offered material evidence and the
        lawyer comes to know of its falsity, the lawyer shall take reasonable remedial
        measures, including, if necessary, disclosure to the tribunal. A lawyer may refuse
        to offer evidence, other than the testimony of a defendant in a criminal matter,
        that the lawyer reasonably believes is false.

Model Rules of Prof'l Conduct R. 3.3 (2020).

        31.     Courts have held that Bankruptcy Rule 9011, which contemplates the execution of

documents by an attorney, applies to proofs of claim. See, e.g., Hannon v. Countrywide Home

Loans, Inc. (In re Hannon), 421 B.R. 728, 731 (Bankr. M.D. Pa. 2009). Thus, it is acceptable for

an attorney to sign a client’s proof of claim under Bankruptcy Rule 9011. This obviously does

not require that an attorney be a fact witness or disclose privilege communications. The 1983

Advisory Committee Note to Rule 11 provides: “The rule does not require a party or an attorney

to disclose privileged communications or work product in order to show that the signing of the

pleading, motion, or other paper is substantially justified.” Accord Vista Mfg., Inc. v. Trac-4, Inc.,

131 F.R.D. 134, 137 (N.D. Ind. 1990) (“Rule 11 was not intended to be a discovery device . . . . A

plaintiff should not be required to lay bare its case, or reveal its work-product, simply because a Rule 11

motion is lodged against it.”)

                                                  ‐ 11 -
             Case 20-10343-LSS        Doc 2090      Filed 02/05/21      Page 12 of 20




       32.     Despite their instance that FED. R. BANKR. P. 9011 (b) was violated, the insurers

present no evidence to support that claim with regard to Napoli. See ECF, Dkt. 1974, at 3. Going

through each of the rules, it is clear Napoli did not violate its ethical or statutory obligations.

Napoli performed “an inquiry reasonable under the circumstances” because each client

represented to Napoli that they had a valid claim, and Napoli only filed claims where there was

no evidence to the contrary. FED. R. BANKR. P. 9011 (b). Filing Proofs of Claims on behalf of

sexual abuse victims is not prima facie evidence of harassment or needlessly increasing the cost

of litigation. See id. at (b)(1). Certainly, the filing of abuse claims is warranted by existing law

and any potential defense that the insurers may assert (e.g. statute of limitations, inability to

identify the abuser) do not preclude a victim from bringing a claim in the first instance. See id. at

(b)(2). All of Napoli’s claims are “likely to have evidentiary support after a reasonable

opportunity for further investigation,” and this is certainly born true for all the claims Napoli has

already amended. See id. at (b)(3). There are no pertinent “denials of factual contentions” in a

Proof of Claim that would need sufficient evidentiary support. See id. at (b)(4).

       33.     Despite vague and generalized accusations, the Insurers’ Motion does not offer

any evidentiary support that Napoli violated ABA Rule 3.3. A Proof of Claim, specifically one

that does not contain any factual assertions beyond the claimant’s identifying information, does

not show that any attorney has knowingly represented a false fact to this tribunal. See Model

Rules of Prof'l Conduct R. 3.3 (1) (2020). There are no pertinent legal authorities in a Proof of

Claim. See id. at 3.3 (2). There is no evidence offered in the Proof of Claim forms filed by

Napoli that show that Napoli knew they were false, nor is there even evidence that any particular

Proof of Claim form filed by Napoli contains false information. See id. at 3.3 (3); see also See

ECF, Dkt. 1974, at 3.



                                               ‐ 12 -
             Case 20-10343-LSS       Doc 2090      Filed 02/05/21     Page 13 of 20




       34.     The cases cited by the Insurers generally concern instances where an attorney

signed a form the attorney knew was false (i.e. actually committing fraud). See e.g., In re

Disciplinary Proceeding Against McGrath, 178 Wash. 2d 280, 294 (2013) (disbarring attorney

who filed false proofs of claim in his wife’s bankruptcy to make her assets seem more

encumbered than they really were so as “to mislead and discourage . . . creditors from making

claims against the secured property.”); United States v. Connery, 867 F.2d 929, 932 (6th Cir.

1989) (attorney who “prepared” a false proof of claim as part of a scheme by which the debtor

had an accomplice file a false proof of claim was convicted of aiding and abetting a violation of

18 U.S.C. § 152(4), and was later disbarred); In re Thomas, 337 B.R. 879, 886 (Bankr. S.D. Tex.

2006) (concluding that “the proof of claim prepared, signed, and filed by Counsel on behalf of

the IRS [was an] intentional false statement[]” because “both the Debtors and Counsel knew that

the documents falsely represented the amount that the IRS asserted to be its claim,” and referring

conduct to the U.S. Attorney). Here, setting aside there is no evidence that anything filed by

Napoli was inaccurate or fraudulent, there was also no evidence offered that Napoli knew the

claims were fraudulent. See ECF, Dkt. 1974, at 22-25.

       35.     Second, the Insurers misrepresent to the Court that attorneys have a non-delegable

duty to personally perform an investigation for each claimant. See ECF, Dkt. 1974, at 24. In the

Obasi case cited by Insurers, the court cites to Bankruptcy Rule 9011’s mandate that “an inquiry

reasonable under the circumstances.” In re Obasi, No. 10-10494 (SHL), 2011 Bankr. LEXIS

5011, at *11 (Bankr. S.D.N.Y. Dec. 19, 2011) (emphasis added) (citing FED. R. BANKR. P. 9011

(b)). Here, signing a Proof of Claim with only the identifying information of the claimant after

they represented they were abused while within the BSA, only holds the attorney responsible for

the truth or falsity of the identifying information. See id. Given the absence of information



                                              ‐ 13 -
             Case 20-10343-LSS        Doc 2090      Filed 02/05/21     Page 14 of 20




provided there is no way that Napoli could have possibly “ignore[d] obvious indications that

[his] information may be incorrect” since there is nothing to correct. In re Taylor, 655 F.3d 274,

288 (3d Cir. 2011).

       36.     Insurers cite their own statistics to create the appearance that the vast majority of

claims filed in the Debtors’ cases were signed by attorneys without proper vetting. See ECF,

Dkt. 1974, at. 11. But these same statistics show that the vast majority of claims filed by the

targeted law firms were signed by abuse victims—over 49,000 per the Insurers’ own Motion—

and strongly suggest that attorney-signed forms were filed as a last resort. See id. The fact that

some claim forms were signed by Napoli attorneys does not prove or even indicate a lack of

diligence or fraud.

       37.     Thus, Napoli did not violate any of the ethical mandates described therein.

   C. The Insurers Have Failed to Establish Good Cause for 2004 Discovery and the
      Discovery Sought will not Uncover any Information Pertinent to the Basis for the
      Insurers’ Motion

       38.     The burden always remains with the party seeking discovery under Bankruptcy

Rule 2004 to demonstrate good cause. See Transmar Commodity, 2018 WL 4006324, at *4

(“The party seeking discovery under Rule 2004 bears the burden of showing good cause for the

examination it seeks.”); Mattera, 2007 WL 1813763, at *2 (“the party seeking to conduct a Rule

2004 examination bears the burden of showing cause.”)

   1. The Insurers fail to advance any credible reason why such discovery is required from
      Napoli and/or its clients.

       39.     The Insurers offer several additional justifications in support of the Motions, none

of which establish good cause for discovery under Bankruptcy Rule 2004 with respect to Napoli.

       40.     Attorney Advertising. The Court has already ruled on this issue. See ECF, Dkt.

No. 1331. Napoli had voluntarily removed advertising statements concerning the potential size of


                                               ‐ 14 -
               Case 20-10343-LSS       Doc 2090      Filed 02/05/21      Page 15 of 20




a victim’s compensation fund and was compliant even before the Court’s September 9, 2020

hearing on the issue. See id. at 7. The Court’s ruling also stated that Napoli would not be

required to include the Claims and Noticing Agent’s Website on the television advertisement or

firm’s website. See id. at 7, fn. 4. This is simply not a viable justification for 2004 discovery.

         41.     Fraudulent Claims. The Insurers only accuse Napoli of signing blank proofs of

claims. See ECF, Dkt. 1974, at. 11. The Insurers claim discovery is necessary to ascertain (i)

what vetting was done, (ii) uncover evidence of lawyers filing claims without seeing them; and

(iii) reveal the conduct of additional third-parties in the filing of claims. See ECF, Dkt. No. 1972,

20-21.

         42.     As stated, the majority of claim forms filed by Napoli that only contained the

client’s identifying information and an attorney signature have now been amended. This fact

disproves the Insurers’ main contention for which they base their request for depositions and

written discovery of attorneys. There is no conceivable way Napoli was involved in a conspiracy

to file fraudulent Proof of Claims if most of those claims are now amended and are signed by the

claimant.

         43.     Certain Claimants have Criminal Records. The Insurers assert that discovery

from abuse victims is necessary because certain claimants have criminal records, but having

troubles after experiencing abuse is common. An equally valid supposition is that such troubles

in adulthood occurred because these victims were sexually abused as children.

         44.     Abuse Impact Description.        The Insurers assert that discovery from abuse

victims is necessary because eleven proofs of claim use the following language to describe the

abuse: “After the abuse, I was overwhelmed with feelings of confusion, shame, and guilt. I was

too young to fully understand what [REDACTED] did to me, but I knew it was wrong.” See



                                                ‐ 15 -
                Case 20-10343-LSS      Doc 2090      Filed 02/05/21    Page 16 of 20




ECF, Dkt. No. 1972, at 7. Importantly, the Insurers do not allege this is pertinent to any of

Napoli’s cases and this again belies the broad-based attack being made that includes this law

firm. See id.

        45.       Use of Electronic Signatures. The Insurers assert that attorney depositions are

justified because attorneys filed claim forms with electronic signatures. See ECF, Dkt. No. 1974,

at 20. However, as discussed, this is permitted under the Local Rules. See Local Rule 9011-

4(b).

        46.       Photocopies of Signatures. The Insurers assert that attorney depositions are

justified because attorneys used photocopies of signatures. See ECF, Dkt. No. 1974, at 20. This

is a fairly common practice due to Covid-19. This does not prove or even indicate that the

attorney whose signature was affixed to the claim form failed to conduct a proper inquiry under

the circumstances. Nevertheless, Napoli is not mentioned in the cited materials regarding this

practice. See ECF, Dkt. No. 1974, at Speckin Decl. ¶¶ 7–8, 10–11.

        47.       Claims Have Deficiencies / Duplicate Claims Were Filed. The Insurers assert

that discovery from abuse victims is necessary because certain claims contain deficiencies and

duplicate claims were filed. See ECF, Dkt. No. 1972, at 20. However, this is true in nearly every

chapter 11 case, and, as this Court knows, not just in those cases dealing with mass torts. It is

not uncommon for claims to contain deficiencies or for there to be duplicate filings. It is

obviously better to file a claim without complete information than miss the bar date. Napoli has

been and will continue to file amended claims that provide additional information and cure

deficiencies.

        48.       Statute of Limitations. The Insurers assert that discovery from abuse victims is

necessary because certain claims appear to be time-barred on their face. See ECF, Dkt. No.



                                                ‐ 16 -
                Case 20-10343-LSS       Doc 2090         Filed 02/05/21   Page 17 of 20




1972, at 20. But this Court’s bar date order specially provides: “For the avoidance of doubt, even

if the Sexual Abuse Claim is time-barred under applicable statute of limitations, each Sexual

Abuse Survivor is required to file a Sexual Abuse Survivor Proof of Claim in order to preserve

the right to pursue a Sexual Abuse Claim.” ECF, Dkt. No. 695, at ¶4(h) (emphasis removed).

Further, Napoli and the Insurers likely disagree in their legal evaluation of how to interpret the

statute of limitations on a state-by-state basis.

          49.     Claims Already Paid. The Insurers assert that discovery from abuse victims is

necessary because approximately 130 claimants (out of over 95,000 filed claims) may have

already received some form of payment. Motion at ¶ 15. It is unclear what if any this portion of

this bald allegation pertains to Napoli or its clients specifically, but this does not mean that all of

these claimants have been paid in full for their injuries or that any Napoli client ever was

compensated. If any discovery is warranted on this issue it should be addressed to BSA or the

insurers themselves who entered into confidential settlements prior to the filing of the

Bankruptcy. Certainly, this is not a basis to seek discovery on over one thousand sexual abuse

victims, the vast majority of whom have not received any compensation for abuse that occurred

decades ago.

          50.     As the foregoing shows, the Insurers have not established good cause for

discovery to be served on Napoli and/or its clients. The requests are meant to harass the sexual

abuse victims, their counsel, and counsel’s family and stop the implementation of a plan that

would cause Insurers to honor their contractual obligations. The Insurers’ requests should be

denied.




                                                    ‐ 17 -
             Case 20-10343-LSS        Doc 2090      Filed 02/05/21     Page 18 of 20




   2. In the alternative, Napoli requests the requests be limited to a single interrogatory per
      claimant who has not amended their claim because the Insurers’ request is overly broad
      and unduly burdensome.

       51.     Assuming, arguendo, that the Court, in its discretion, elects to open the door to

discovery and claim litigation now, the Insurers’ proposed discovery requests are overbroad,

unduly burdensome, and disproportionate to the needs of these cases. If discovery is permitted,

each abuse victim should have the right to object under the Civil Rules.

       52.     Currently, the insurers request of 11 interrogatories and 8 requests for production

for each claimant. This would result in approximately 24,000 discovery requests. See ECF, Dkt.

No. 1972-2; 1972-3. Not to mention many of the questions from the proposed interrogatories are

within the claim form and/or request information that no other claimant is required to provide.

See id. Moreover, the time required to prepare for and attend Insurers’ deposition requests would

delay this matter into the next decade. It would be simply impossible to retrieve documents for

that many claimants in such a short amount of time, especially given the fact that the Insurers

have already narrowed these requests to only a few law firms.

       53.     If the Court is inclined to allow Insurers to take 2004 discovery, Napoli requests it

be limited to one (1) Interrogatory per claimant and no Requests for Production. The Insurers’

Motions simply fail to establish why additional documents would be required over and above

other claimants, where the claim form is tantamount to a comprehensive set of interrogatories

exceeding the number allowed under the Federal Rules of Civil Procedure. Further, The Insurers’

ability to extrapolate information they receive is not possible because, for example, whether a

particular claimant received treatment does not mean that another claimant has.

       54.     The Insurers’ request for depositions must be denied. To justify such a request for

additional depositions over the 10 deposition limit the party “is required to specify the

individuals it wishes to depose and make a ‘particularized showing’ of the reasons the additional
                                               ‐ 18 -
                Case 20-10343-LSS             Doc 2090   Filed 02/05/21      Page 19 of 20




depositions are needed.” Maxus Energy, 617 B.R. at 813. The Insurers’ motion makes no effort

to make such a showing. See ECF, Dkt. No 1972.

          55.      Further, the Insurers seek discovery from twenty-two (22) claimants represented

by Napoli. See ECF, Dkt. No 1972, at Ex. C. Of those twenty-two (22), it appears six (6) bear

claimants’ signatures, three (3) were amended, and one (1) recently informed Napoli he would

no longer like to pursue his claim. Thus, only twelve (12) cases from which the Insurers seek

discovery from Napoli still have attorney signatures, and Napoli has already begun the process of

attempting to amend those claims as well.

          56.      The Insurers’ request for 2004 discovery should be denied, and Napoli should be

permitted to continue to amend the remaining cases that bear an attorney signature. To the

extent the Court does permits discovery, it should be limited to one interrogatory of no more than

five (5) questions directed toward the twenty-two claimants4 represented by Napoli identified by

the Insurers who have a Proof of Claim form signed by an attorney and have not yet amended

their claims. Should said Claimants (i) have already had the Proof of Claim form bear the

claimant’s signature, (ii) have since amended their Proof of Claim, (iii) have granted express or

implied permission for Napoli to sign a Proof of Claim on the claimant’s behalf, or (iv) have

otherwise abandoned their claim, the Insurers’ request should be rendered moot.

                                               CONCLUSION

          57.      For the foregoing reasons, Napoli respectfully requests the Court DENY the Insurers’

Motions for 2004 discovery with respect to Napoli and/or their clients.




    4
        See generally ECF, Dkt. No. 1972-3.

                                                    ‐ 19 -
          Case 20-10343-LSS   Doc 2090   Filed 02/05/21   Page 20 of 20




Dated: Wilmington, Delaware                     Respectfully submitted,
       February 5, 2021
                                                NAPOLI SHKOLNIK LLC

                                                /s/ R. Joseph Hrubiec
                                                R. Joseph Hrubiec (#5500)
                                                919 N. Market St., Suite 1801
                                                Wilmington, DE 19801
                                                Telephone: (302) 330-8025
                                                RHrubiec@NapoliLaw.com

                                                Counsel for Claimants




                                    ‐ 20 -
